          Case 6:20-cv-01168-DDC Document 5 Filed 07/07/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


GARLAND ELLENBURG, II,

       Plaintiff,
                                                               Case No. 20-1168-DDC
v.

ANDREW M. SAUL,
COMMISSIONER OF SOCIAL SECURITY,

       Defendant.


                                MEMORANDUM AND ORDER

       On June 24, 2020, plaintiff filed a Complaint against the Commissioner of the Social

Security Administration. Doc. 1. His Complaint seeks judicial review under 42 U.S.C. § 405(g)

of a decision of the Commissioner of the Social Security Administration denying benefits. Id. at

1–2. Plaintiff also has moved for leave to file this action in forma pauperis. Doc. 4. He has

submitted an affidavit of financial status supporting his request. Id. at 2–7.

       Under 28 U.S.C. § 1915(a)(1), the court may authorize a person to commence an action

without prepayment of fees after submission of an affidavit demonstrating the inability to pay.

The court has discretion to grant or deny permission to proceed in forma pauperis. United States

v. Garcia, 164 F. App’x 785, 786 n.1 (10th Cir. 2006). But the court cannot act arbitrarily or

deny an application on erroneous grounds. Id. “‘[T]o succeed on a motion to proceed [in forma

pauperis], the movant must show a financial inability to pay the required filing fees . . . .’” Id.

(quoting Lister v. Dep’t of the Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005)).

       After reviewing plaintiff’s financial affidavit, the court finds plaintiff has made a

sufficient showing that he is unable to pay the required filing fees. The court thus grants
          Case 6:20-cv-01168-DDC Document 5 Filed 07/07/20 Page 2 of 2




plaintiff’s request for leave to file this action with out prepayment of fees, costs, or security

under 28 U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion for

Leave to Proceed In Forma Pauperis (Doc. 4) is granted. The Clerk shall prepare a summons

under Federal Rule of Civil Procedure 4 on plaintiff’s behalf. The Clerk shall issue the summons

to the United States Marshal or Deputy Marshal, who the court appoints under Federal Rule of

Civil Procedure 4(c)(3), to effect service.

       IT IS SO ORDERED.

       Dated this 7th day of July, 2020, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge
